Title: Enclosure: Edward Stevens to Edward Carrington, 6 October 1791
From: Stevens, Edward
To: Carrington, Edward




Culpeper Court House [Virginia] October 6th. 1791
Sir

Expecting this to be nearly about the time you would wish to be receiving the reports respecting the manufactures of this State, I have made Out and now Inclose you such a one as (I conceived) you required of me; at least as nearly so, as was in my power, And I hope it may be such as will answer. You will understand the information was taken entirely from persons of this County, indeed I found great reluctance in many of my Acquaintances and refusal from others, at least their conduct produced the same effect, as they never could find a proper time to detail to me or set down an Accot. themselves. I trust it will make no diference my geting this intelligence entirely from persons of this County, as I think the circumstances of all the Countys in my Survey is nearly similar, as to Cultivation Produce and Domestic manufactures; except perhaps one or Two of the little County’s in the Lower parts of it. In averaging the Prices of the diferent Articles, I governed myself from the information, as well as by the following Principles. The Linnen Cloth made by the Rich is generally for their negroes which is coarse, that made by the midling Kind, a great proportion is also used in the same way, and that by the lower Sort for their own wear. Therefore a greater part of theirs would be some what of a finer Quality. In the Woolen Cloth both the Rich and the middling by what I could learn was nearly the same Kind, for negroes, and Children some of it mixted colours & others, in the Shape of a Stuff which is imported from Britain and called Jersy’s. The poorest people among us raise few or no Sheep, and what wool they commanly have I fancey is mostly made into Stockings. The Cotton Cloth made by the Rich, a great proportion is for Coverlets, Bedtyckes, Mens wear Jeans &c which is valuable. It is also nearly the case with the middling or at least what they may be deficient in Coverlets Jeans &c they make up in Womens fine Gowns. The Poorest is generally coarse. With respect to Stockings and Shoes, The Rich commonly purchase the greater part of the fine Kinds which they wear and the other Classes dont make such use of them, therefore after taking into Accot. that the largest Quantity are for negroes and the poorest people, think I may be pretty near the value of these Two Articles.
I have received one report of the Stated Trades, or rather a List ⟨of⟩ the names of the diferent Tradesmen, distinguishing whether living in Town or Country; from Mr. Adams of Loudon, he says it was not in his Power to do more, he seems to be of a disposition to oblige and has the Character of a very active attentive, Industrious good man. I have also received from Mr. Yancey of Lousia by way of a Paragraph of a Letter something on the Subject, but in order to give you a better Knowledge of it, than a description, I have taken the Liberty to inclose you a Coppy. In what manner do you wish me to hand them to you? I mean as to waitg until they all come forward to me, and make a General report. I am with very much respect
Sir   Your most hum. Servt
Edward Stevens InspectorRevenue Survey No. 2






ACCOUNT of Manufactures made in Survey No. 2 by Twenty Families from the Richest to the Poorest in the Space of One Year from the 1st. January to 31st December 1790



Classes of Four Families in each Class
Linnen Cloth Yards
Yarn Cloth Yards
Cotton Cloth Yards
Stockinges dift. Kinds Pairs
Shoes dift. Kinds Pairs
Average Price of Each Article wch. was obliged to be conjectural



Lin. Cloth
Yarn do
Cotton do
Stockgs
Shoes









1/6
2/6
3/6
4/6
6/8



First
187
225
700½
51
112
* 1.  82. 2. 6


Second
225
95
440 
46
57
† 2.  43. 0. 0


Third
320
24
296 
40
38
3. 294. 5. 0


Fourth
254
” 
177 
28
17
4.  39. 3. 0


Fifth
109
” 
68 
9
13
  5.  79. 0. 0








537.10. 6



1095
344
1681½
174
237



*1 
†2 
3  
4 
5 
Note in some instances their was a little mixted Cloths. I should have made a Column for it but as it was not taken notice of in your request, was apprehensive it might derange your System, therfore I proportioned it according to the Stuff it was made of



Edward Stevens Inspector
Revenue Survey No. 2
October 5th: 1791


